DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03/25/2022, with respect to the rejection(s) of claim(s) 5-8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20020041044 A1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Saito (US 20020041044 A1).
With regards to claim 5, Johnson teaches a plastic scintillating optical fiber (column 6, lines 1-6; polystyrene core and acrylic cladding) comprising: a core that comprises a fluorescent agent having ultraviolet absorption and luminescence properties (column 4, lines 31-39; dopants concentrated in the core fluoresce when excited by UV light); and a clad 30 that covers an outer peripheral surface of the core and has a lower refractive index than a refractive index of the core (column 3, lines 35-41; Abstract), wherein a concentration of the fluorescent agent in the core increases from a center toward an outer periphery in a cross-section of the core (column 4, lines 16-34, 46-53; column 6, lines 6-8). Johnson further discloses conventional scintillating fibers may be produced by a process including the steps of dissolving scintillating fluors and/or waveshifting dyes into a core material (inner layer), polymerizing the core material to create a preform bar of the core material, coating the preform bar with a cladding material (outer layer) to affix the cladding material to the core, and drawing the cladding-coated preform until a scintillating fiber having a pre-selected diameter is formed (column 6, lines 32-40). However, Johnson does not specifically teach inserting the core rod into a clad pipe, and drawing the preform while heating. Saito is in the field of manufacturing plastic scintillation fibers and teaches that the claimed steps were already known [0032]. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Johnson with the claimed steps in order to produce a scintillating fiber having a desired refractive index profile and/or light yield characteristic.
With regards to claim 6, Johnson discloses wherein the concentration of the fluorescent agent increases discontinuously in two or more steps from the center toward the outer periphery in the cross-section of the core (column 4, lines 26-34, and 46-53; column 6, lines 6-8; Both citations teaching the required two step increase, i.e. first step is the core center having little to no dopant and the second step having most or all of the dopant concentrated in the outer rim of the core).
With regards to claim 7, Johnson does not explicitly teach wherein the concentration of the fluorescent agent increases continuously from the center toward the outer periphery in the cross-section of the core. However, it is noted that such a modification would have been known. In addition, Johnson teaches wherein the dopant may be dissolved into a solvent and dipping the preform bar of core material into the solvent and allowing the solvent to carry the fluor into the interior of the preform in a time-dependent manner so that the desired fluor distribution profile is achieved (column 6, lines 62-67). Therefore in view of producing a desired fluor distribution profile, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Johnson with the claimed concentration profile.
With regards to claim 8, Johnson discloses wherein the clad has a multi-clad structure comprising: an inner clad; and an outer clad comprised of a resin (acrylic, polycarbonates, etc.; column 5, lines 30-46) that covers an outer peripheral surface of the inner clad and has a lower refractive index than a refractive index of the inner clad (column 3, lines 41-43; column 5, lines 25-29; the inner layer is comprised of an inner cladding 20b and the outer layer 30 constitutes an outer cladding, the outer layer has a lower index of refraction than the inner layer).
With regards to claim 9, Johnson discloses wherein the core rod is obtained by polymerization and subsequently combining a rod having a lower fluorescent agent concentration and a smaller diameter and a pipe having a higher fluorescent agent concentration and a larger diameter (column 6, lines 32-25; lines 49-56).
With regards to claim 10, Johnson does not teach the claimed method. However, Saito teaches such method steps were already generally known and commonly used for mass producing scintillating fibers [0004]. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Johnson with the claimed method step.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884